DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/23/2021 has been entered. Claims 1-44 are cancelled. Claims 45-49 are newly added, are pending in this application, and are currently under examination.   

Priority
This application is a CON of 15/704,026 filed on 09/14/2017, now PAT 10973922, which is a CON of 14/888,545 filed on 11/02/2015, now ABN, which is a 371 of PCT/FI2014/050322 filed on 05/02/2014 and claims foreign priority of FINLAND 20136020 filed on 10/14/2013 and FINLAND 20135451 filed on 05/02/2013. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 45 is objected because of the following informalities: In claim 45, change the recitation “Gp is” (line 6) to “Gp (glycoprotein) is” to identify the glycoprotein in the preamble; and replace the recitation “N-glycan comprising” (line 6) with “N-glycan having” to avoid repeated “comprising” in the same clause. Appropriate correction is required.
Claim 45 is objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant is advised to change the recitation “Formula II” beneath the Formula II chemical structure to “Formula (II)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 46 and 48 depend from claim 45.
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship of a donor molecule (7th line from the bottom of page 3) to other element of the claim is omitted. Applicant is advised to insert the phrase “to form a G-Gp conjugate” immediately after the recitation “of a glycosyltransferase” (7th line from the bottom of page 3). 
Claim 49 recites the limitation "the galactosyltransferase" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “of claim 45” (line 1) to “of claim 48”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 45-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Delft et al. (US Patent Application Publication No. 2015/0258210, published on September 17, 2015 and benefited from Provisional application No. 61/717,187 filed on October 23, 2012, hereinafter referred to as Van Delft ‘210) as evidenced by Sjogren et al. (Biochem. J. 455:107-118, 2013, hereinafter referred to as Sjogren ‘2013).
With regard to structural limitations “A method comprises the steps of: contacting Gp (or antibody, for example, trastuzumab IgG targeting HER2 receptor) comprising an N-glycan having an acceptor site (or an N-glycan consists of the structure of formula IV: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, (ß-N-Asn) is a ß-N linkage to an asparagine; y is 0 or 1) with an endoglycosidase (or EndoS49); reacting a donor molecule (or a structure of G or Formula II: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein R is UDP; X1 is H; X2 is NHCOCH2-triazole; X3 is OH; X4 is OH; X5 is CH2OH; or UDP-2-(2-azidoacetamido)-2-deoxy-Gal (UDP-GalNAz)) with the acceptor site in the presence of a glycosyltransferase (or a mutant bovine ß1,4-GalT1(Y289L) galactosyltransferase) to form a G-Gp conjugate; and reacting the G component with a compound of Formula XIV: D-L-L” (XIV) wherein: D is the toxic payload molecule (or auristatin, elected); L is the linker group (or, for example, Val-Cit-PAB) covalently joining L” to D; and L” is an alkyne” (claims 45-49):
Van Delft ‘210 disclosed a process for the preparation of an Antibody-Drug conjugate. An antibody comprising a core N-acetylglucosamine substituent, wherein said core N-acetylglucosamine substituent is optionally fucosylated, wherein said core N-acetylglucosamine substituent is bonded via an N-glycosidic bond to the amide nitrogen atom in the side chain of an asparagine amino acid of the antibody (page 39/84, [0151 to 0152). Example 9-18 provides a general protocol for trimming of lgG glycans with Endo S from Streptococcus pyogenes (commercially available from Genovis, Lund, Sweden; also disclosed in the Provisional application No. 61/717,187) [Sjogren ‘2013 (cited here as evidence) disclosed that EndoS2 is present exclusively, and highly conserved, in serotype M49 of Streptococcus pyogenes [GAS (group A Streptococcus)] and is only 37% identical with EndoS. EndoS2 showed endo-β-N-acetylglucosaminidase activity on all N-linked glycans of IgG and on biantennary and sialylated glycans of AGP (α1-acid glycoprotein). Patents for the use of EndoS2 have been applied for by Genovis AB (page 107, Abstract and footnote)]. In another preferred embodiment, the endoglycosidase is Endo S49. Example 10: Trastuzumab was subjected to the trimming protocol using endoglycosidase endo S. The mass spectrum showed two peaks of heavy chain belonging to one major product (49496 Da, 90% of total heavy chain), resulting from core GlNAc(Fuc) substituted trastuzumab, and a minor product (49351 Da, ±10% of total heavy chain), resulting from core GlcNac substituted trastuzumab. Example 12-1: Treatment of rituximab similar to trastuzumab led to the formation of one major heavy chain product (49408 Da). Example 13: Trastuzumab was subjected to the glycosyltransfer protocol with UDP-N-azidoacetylgalactosamine 52 (UDPGalNAz, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
). Mass spectral analysis indicated the formation of a one major product of (49713 Da, 90% of total heavy chain), resulting from GalNAz transfer to core GlcNAc(Fuc) substituted trastuzumab, and a minor product (49566 Da, ±10% of total heavy chain), resulting from GalNAz transfer to core GlcNAc substituted trastuzumab. Example 14: Bevacizumab was trimmed with Endo S. The trimmed bevacizumab was incubated with UDP-GalNAz 52 and ß(1,4)-GalT1(Y289L) in Tris-HCl pH 8.0 for 16 hours at 30° C. Purification with ProtA gave the modified bevacizumab. AccuTOF analysis showed the formation of one major heavy chain product (50282 Da, ±95%). Example 15-1: Rituximab was trimmed with Endo S. The trimmed rituximab was incubated with UDP-GalNAz 52 and ß(1,4)-GalT1(Y289L) in Tris-HCl pH 8.0 for 16 hours at 30° C. Purification with ProtA gave the modified rituximab. AccuTOF analysis showed complete conversion to the desired product (pages 58/84 to 59/84, [0430, 0433, 0436, 0441, 0442, and 0444]; page 39/84, [0145]). Example 22: Conjugation of BCN-vc-PABA-MMAE (BCN-Val-Cit-p-aminobenzylalcohol-monomethyl auristatin E) 37a to Trastuzumab(GalNAz)2: Incubation of BCN-vc-PABA-MMAE 37a with trastuzumab(GalNAz)2 in PBS for 16 hrs led to a complete conversion into trastuzumab(vc-PABA-MMAE)2 (heavy chain products between 51137 and 51600 Da with major peak of 51283 Da corresponding to heavy chain with core GalNAzGlcNac(Fuc) conjugated to BCN-vc-MMAE, ±95% of total heavy chain. BCN-L(D)r: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (page 61/84, [0462]; page 45/84, [0218]). Example 29: Trastuzumab conjugate obtained by treatment of trast(GalNAz)2 with alkyne-biotin 45 upon Cu(I)-catalyzed click reaction (page 62/84, [0471]; page 32/84, [0063]).
Thus, these teachings of Van Delft ‘210 as evidenced by Sjogren ‘2013 anticipate Applicant’s claims 45-49. The method of Van Delft ‘210 as evidenced by Sjogren ‘2013 meets all structural limitation of claimed method or element in the method and would achieve the same intended results or would carry the same properties of the element, including “a glycoprotein-toxic payload molecule conjugate of Formula I” and “N-glycan is a hybrid-type N-glycan”, required by claim 45.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,973,922 (Satomaa et al., published on April 13, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘922 claims “a method consists of the steps of: providing Gp (a glycoprotein which is an antibody) comprising a hybrid-type N-glycan with an acceptor site (wherein the N-glycan consists of the structure of formula IV: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, (ß-N-Asn) is a ß-N linkage to an asparagine; y is 0 or 1); and reacting a donor molecule with the acceptor site in the presence of a glycosyltransferase (a human ß1,4-GalT1 (Y285L) or a bovine ß1,4-GalT1(Y289L)), wherein the antibody comprising the N-glycan with the acceptor site is prepared by contacting the antibody comprising the N-glycan with an endoglycosidase EndoS49, wherein the donor molecule is UDP-2-(2-azidoacetamido)-2-deoxy-Gal (UDP-GalNAz; or a structure of G or Formula II: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein R is UDP; X1 is H; X2 is NHCOCH2-triazole; X3 is OH; X4 is OH; X5 is CH2OH, and wherein D is a toxic payload molecule and L is a linker group covalently joining G to D; reacting the G component with a compound of formula XIV: D-L-L” (XIV) wherein: D is the toxic payload molecule, L is the linker group covalently joining L” to D, and L” is an alkyne, wherein the antibody and the toxic payload molecule are linked using click conjugation; and purifying the glycoprotein-toxic payload molecule conjugate using Protein G” (claim 1), reading on claims 45-49 of this Application. Pat ‘922 also disclosed “The method may further comprise a step of purifying the glycoprotein-toxic payload molecule conjugate” (Col. 50, lines 56-58). Thus, purifying step is optional.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623